Name: Commission Regulation (EEC) No 3052/79 of 21 December 1979 fixing reference prices for fishery products for the 1980 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/34 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 3052/79 of 21 December 1979 fixing reference prices for fishery products for the 1980 fishing year Whereas the reference prices for the products listed in Annex II to Regulation (EEC) No 100/76 must be derived from the guide prices therefor and fixed by reference to the price level at which intervention measures in respect of these products become appli ­ cable ; whereas the reference prices for these products should therefore be fixed at 85 % of the guide prices fixed for the 1980 fishing year by Council Regulation (EEC) No 2814/79 of 10 December 1979 ( «); Whereas, for the products listed in Annex IV (B) to Regulation (EEC) No 100/76, reference prices are determined on the basis of the reference price for the fresh product ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products (*), as last amended by Regulation (EEC) No 2903/78 (2), and in particular the first subparagraph of Article 19 (6) thereof, Whereas Article 19 ( 1 ) of Regulation (EEC) No 100/76 provides inter alia for the fixing each year of refer ­ ence prices valid in the Community for the products listed in Annexes I (A) and (C), II and IV (B) to that Regulation ; Whereas Article 19 (2) of the abovementioned Regula ­ tion provides that for the products listed in Annex I (A) and (C) thereto such price is to be equal to not less than 60 % and not more than 90 % of the guide price ; Whereas the guide prices for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 have been fixed for the 1980 fishing year by Council Regulation (EEC) No 2813/79 of 10 December 1979 (3); Whereas the situation on the Community import market for frozen products as specified in Annex IV (B) to Regulation (EEC) No 100/76 may make it neces ­ sary to take measures to protect Community producers, particularly as frozen products may be used in place of fresh products ; whereas it is therefore necessary to fix a reference price for these products which takes into account the normal relationship between the fresh and frozen product in their different stages of processing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION Article 1 Whereas it is essential to fix reference prices if appro ­ priate measures are to be applied to protect Commu ­ nity production ; whereas the implementation of such measures is closely linked with those taken within the Community to stabilize markets, in particular by the application of the system of withdrawal prices, that is prices below which producers' organizations will not put for sale the produce of their members ; whereas the reference price must be fixed by applying to the guide price a percentage lying within the limits used in applying the withdrawal price ; whereas this percen ­ tage must be based in particular on the supply and demand situation on the market ; The reference prices applicable until 31 December 1980 for the products listed in Annexes I (A) and (C) and II and for frozen products specified in Annex IV (B) to Regulation (EEC) No 100/76 shall be as shown in the Annex to this Regulation . Article 2Whereas for these reasons the withdrawal prices, tothe extent that these lie within the limits set for this purpose, and otherwise the lower of those limits, should be used in determining reference prices ; This Regulation shall enter into force on 1 January 1980 .(&gt;) OJ No L 20, 28 . 1 . 1976, p. 1 . (2) OJ No L 347, 12. 12. 1978, p. 1 . (3) OJ No L 320, 15 . 12. 1979, p. 1 . (4) OJ No L 320, 15. 12. 1979, p. 3 . 31 . 12. 79 Official Journal of the European Communities No L 343/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President No L 343/36 Official Journal of the European Communities 31 . 12. 79 ANNEX I. Reference prices for the products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Products Reference price (ECU/tonne) 1 . Herrings 2. Sardines : (a) Atlantic (b) Mediterranean 3. Redfish 4. Cod 5. Saithe 6 . Haddock 7. Whiting 8 . Mackerel 9 . Anchovies 10. Plaice 11 . Hake (Merluccius spp) 12. Shrimps of the genus Crangon spp 226 369 267 509 514 323 372 351 193 343 464 \ from L L ^ to 31 . 3 . 1980 508 i from 1 - 4- J to 31 . 12. 1980 1 077 748 II . Reference prices for the products listed in Annex II to Regulation (EEC) No 100/76 Products Reference price (ECU/tonne) 1 . Sardines 324 2. Sea-bream of the species Dentex dentex and Pagellus 3 . Squid (Loligo spp) 4. Squid (Ommastrephes sagittatus, Todarodes sagittatus, Illex spp) 5 . Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti 807 1 573 797 1 093 6. Octopus 807 III . Reference prices for frozen products listed in Annex IV (B) to Regulation (EEC) No 100/76 Products Presentation Reference price (ECU/tonne) 1 . Cod 2. Saithe 3. Haddock 4. Redfish (Sebastes marinus) 5 . Mackerel 6. Hake (Merluccius spp) Whole Fillets Whole Fillets Whole Fillets Whole Fillets Whole Fillets Whole Fillets 540 1 390 351 779 411 1 114 552 1 150 251 513 472 818